Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 8, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  156314 & (13)                                                                                            David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
                                                                                                           Kurtis T. Wilder,
  In re WILLIAM SIM SPENCER                                                                                            Justices
  ____________________________________
  WILLIAM SIM SPENCER,
            Plaintiff-Appellant,
  v                                                                  SC: 156314
                                                                     COA: 339685
  BENZIE CIRCUIT JUDGE,
            Defendant-Appellee.

  ____________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the August 17, 2017 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 8, 2017
         a0905
                                                                                Clerk